Citation Nr: 0948039	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation assigned for the 
Veteran's service-connected bilateral hearing loss from 50 
percent to 20 percent, effective November 1, 2003, was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the evaluation of the 
Veteran's service-connected bilateral hearing loss from 50 to 
20 percent, effective November 1, 2003. 

The Veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in January 2008.  A 
transcript of the hearing is of record.  

The issue was remanded by the Board in May 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter returned for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO reduced the 
rating for service-connected bilateral hearing loss from 50 
percent to 20 percent, effective November 1, 2003; the 50 
percent rating had been in effect since July 30, 2002, less 
than five years.

2.  The evidence at the time of the rating reduction 
demonstrated that the Veteran's hearing loss disability had 
improved.  




CONCLUSION OF LAW

The reduction of a 50 percent rating for bilateral hearing 
loss to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5112 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.105(e), 3.343(c) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify 
various disabilities.  38 C.F.R. Part 4.  

Service connection for bilateral hearing loss was originally 
granted with a noncompensable evaluation effective September 
20, 2001 pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 
6100.  See May 2002 rating decision.  In response to a claim 
for increased rating filed in July 2002, and following a 
November 2002 VA C&P examination, the rating was subsequently 
increased to 50 percent, effective July 30, 2002.  See 
December 2002 rating decision.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).  

After completing the predetermination procedures, VA must 
send the Veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2009).  

In the present case, a June 2003 rating decision proposed the 
reduction of the schedular rating for the Veteran's bilateral 
hearing loss from 50 percent to 20 percent.  The Veteran was 
notified of the proposed action in a June 2003 letter and was 
given the required 60 days to present additional evidence 
before the RO subsequently implemented the rating reduction, 
effective November 1, 2003.  See August 2003 rating decision.  
The RO then notified the Veteran of the action taken and his 
appellate rights in an August 2003 letter.  As such, VA met 
the due process requirements under 38 C.F.R. § 3.105(e) and 
(i) (2009).  

The Board must now consider whether the reduction in rating 
was proper.  As noted above, the 50 percent evaluation was 
assigned with an effective date of July 30, 2002 and the 
reduction to 20 percent was made effective November 1, 2003.  
As such, the 50 percent evaluation was in effect for less 
than five years and the provisions of 38 C.F.R. § 3.344 (a) 
and (b) do not apply.  Therefore, a single reexamination 
disclosing improvement in the disability is sufficient to 
warrant reduction in a rating.  See 38 C.F.R. § 3.344 (c).  
In addition, it must also be determined that any such 
improvement also reflects an improvement in the Veteran's 
ability to function under ordinary conditions of life and 
work.  38 C.F.R. §§ 4.2, 4.10 (2009); Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993).  

At this juncture, the Board notes that the RO proposed 
reducing the Veteran's rating for bilateral hearing loss from 
50 percent to 20 percent based on a report of contact from 
the Daytona Beach VA clinic, which indicated the Veteran may 
have over-exaggerated his loss of hearing.  This decision was 
also based on subsequent test results that supported this 
suspicion.  See June 2003 rating decision.  The Veteran 
contends that the report received from Daytona Beach was 
entirely biased, that the accusation of exaggeration is 
disgraceful, and that his bilateral hearing loss has not 
improved.  He believes that the reduction was based solely on 
an examiner's belief of impropriety on his part and not based 
on medical findings.  See VA Forms 21-4138 dated July 2003 
and August 2003; September 2004 VA Form 9; January 2008 
transcript.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  38 C.F.R. § 4.85 
(2009).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  The assignment of a 
disability rating is derived by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are rendered, using the above-
mentioned tables.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz (Hz) are each 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less 
at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 
4.86 (2009).  In those instances, § 4.86(a) stipulates that 
the rating specialist will determine the Roman numeral 
designation under either Table VI or Table VIa, whichever 
results in the higher numeral.  Section 4.86(b) stipulates 
that the rating specialist will determine the Roman numeral 
designation under either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  
 As noted above, the 50 percent evaluation for bilateral 
hearing loss was assigned following a November 2002 VA C&P 
examination, which contained both controlled speech 
discrimination tests (Maryland CNC) and the results of pure 
tone audiometry testing.  In pertinent part, pure tone 
thresholds, in decibels, were 60, 60, 65, 75 and 75 in the 
right ear and 55, 60, 75, 85 and 90 in the left ear at 500, 
1000, 2000, 3000 and 4000 Hz, respectively.  The average pure 
tone threshold in the right ear was 69 decibels and 78 
decibels in the left.  Speech audiometry utilizing recorded 
Maryland CNC word lists revealed speech recognition ability 
of 46 percent in the right ear and of 48 percent in the left.  
These findings correlate to a designation of level VIII in 
the right ear and a IX in the left ear under Table VI and, as 
implemented by the RO, the assignment of a 50 percent 
evaluation under DC 6100 pursuant to Table VII.  The Board 
notes that the provisions of 38 C.F.R. § 4.86(a) did apply to 
the findings on pure tone audiometry testing, but the Roman 
numeral designation under Table VI resulted in higher 
numerals than under Table VIa (level V in the right ear and 
level VII in the left).  The provisions of 38 C.F.R. 
§ 4.86(b) did not apply.  

VA audiometric consultation conducted in January 2003 
revealed pure tone thresholds of 20, 30, 35, 55 and 70 
decibels in the right ear and 25, 30, 60, 70 and 75 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The average pure tone threshold in the right 
ear was 42 decibels and in the left ear was 52 decibels.  
Speech discrimination ability using the Maryland CNC word 
list was 80 percent in the right ear and 56 percent in the 
left.  The Veteran's initial responses during testing were 
felt to be inconsistent and unreliable and he was 
reinstructed and encouraged to try harder.  

VA audiometric studies conducted at the time of a May 2003 VA 
C&P examination revealed pure tone thresholds of 25, 30, 40, 
65 and 60 decibels in the right ear and 25, 35, 65, 70 and 75 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hz, respectively.  The average pure tone threshold in the 
right ear was 49 decibels and in the left ear was 61 
decibels.  Speech discrimination ability using the Maryland 
CNC word list was 80 percent in the right ear and 56 percent 
in the left.  These findings correlate to a designation of 
level III in the right ear and level VII in the left ear 
pursuant to Table VI.  Table VII provides for a 20 percent 
rating under DC 6100 when those levels of hearing are 
demonstrated.  The provisions 38 C.F.R. § 4.86(a) and (b) 
were not applicable.  

VA audiometric studies conducted at the time of an August 
2004 VA C&P examination revealed pure tone thresholds of 30, 
40, 45, 60 and 65 decibels in the right ear and 35, 35, 65, 
70 and 65 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  The average pure tone threshold 
in the right ear was 52 decibels and in the left ear was 59 
decibels.  Speech discrimination ability using the Maryland 
CNC word lists was 76 percent in the right ear and 68 percent 
in the left ear.  These findings correlate to a designation 
of level IV in the right ear and level V in the left under 
Table VI.  Table VII provides for a 10 percent rating under 
DC 6100 when those levels of hearing are demonstrated.  The 
provisions 38 C.F.R. § 4.86(a) and (b) were not applicable.  

A VA C&P examination was conducted in April 2009.  At that 
time, audiometric studies revealed pure tone thresholds of 
35, 45, 60, 65 and 75 decibels in the right ear and 40, 50, 
70, 70 and 75 decibels in the left ear at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  The average pure tone 
threshold in the right ear was 66.25 decibels and in the left 
ear was 61.25 decibels.  Speech discrimination ability was 76 
percent in the right ear and 72 percent in the left ear.  
These findings correlate to a designation of level IV in the 
right ear and level VI in the left under Table VI.  Table VII 
provides for a 20 percent rating under DC 6100 when those 
levels of hearing are demonstrated.  The provisions 38 C.F.R. 
§ 4.86(a) and (b) were not applicable.  

The Board must note that a January 2003 VA audiology consult 
contains the result of an audiometric evaluation, but does 
not contain speech discrimination tests.  In addition, there 
are several private VA audiological evaluations dated 
throughout the appellate period that either do not contain 
speech discrimination test results or do, but do not clarify 
that the test administered was the Maryland CNC test.  As 38 
C.F.R. § 4.85 stipulates that evaluation of hearing 
impairment requires consideration of both controlled speech 
discrimination tests (Maryland CNC) and pure tone audiometry 
tests, the private audiological evaluations and the January 
2003 VA audiology consult are inadequate for rating purposes.  
The Board also notes that the private audiological 
evaluations are in graph form only, which the Board is unable 
to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).

The Board also notes that several lay statements have been 
submitted in support of the Veteran's claim, which all report 
the hearing difficulties the Veteran encounters.  See 
statements received October 2003 from J.A.B., R.J.R., J.P., 
M.B., V.M., D.M., M.W.P., J.B., W.L., and D.C.  As noted 
above, however, the assignment of a disability rating for 
hearing impairment is derived by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 3 Vet. 
App. at 349 (1992).

Based on the evidence of record at the time of the August 
2003 rating decision, the Board finds that a preponderance of 
the evidence establishes that the Veteran's bilateral hearing 
loss disability was appropriately rated as 20 percent 
disabling, and that the reduction from the previously 
assigned 50 percent rating by the RO was warranted.  See 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The Board 
acknowledges the Veteran's contention that the report of 
contact from the Daytona Beach outpatient clinic was biased 
and that it is his belief the reduction was based solely on 
this report of contact and not on medical evidence.  The 
Board disagrees with this assertion.  There are several 
reports dated after the November 2002 VA examination which do 
not support the continuation of the 50 percent evaluation.  
In pertinent part, and as discussed above, audiological 
findings in May 2003, August 2004, and April 2009 support 
ratings of 20, 10, and 20 percent, respectively.  

Moreover, it was clearly noted by the August 2004 examiner 
that the test results were felt to be valid and reliable and 
a consistent indication of the Veteran's true hearing 
thresholds.  This suggests that the improvement reflects an 
improvement in the Veteran's ability to function under 
ordinary conditions of life and work.   The May 2003 VA 
examiner also noted March 2002 and November 2002 audiological 
results, reported that at the time of the May 2003 
examination, the Veteran exhibited no exaggeration and the 
results were considered reliable, and further reported that 
no explanation could be offered as to the difference in tests 
results.  The examiner also indicated that results obtained 
in May 2003, March 2002 and January 2003 (not adequate under 
§ 4.85) were all felt to be reliable.  For all these reasons, 
the Board concludes that the Veteran's service-connected 
bilateral hearing loss had improved and that the reduction of 
the 50 percent rating to 20 percent, effective November 1, 
2003, was proper.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The regulations clearly stipulate that VA's duty to notify is 
triggered upon receipt of a complete or substantially 
complete application for benefits.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009) 
(emphasis added).  In this case, review of the claims folder 
reveals that the Veteran did not file a claim for a rating in 
excess of 50 percent for his service-connected bilateral 
hearing loss.  Rather, the issue of whether the reduction in 
the 50 percent rating was proper stems from the RO's own 
action, when it requested reexamination of the Veteran's 
disability after a report of contact was received from a VA 
audiologist.  In the absence of a claim for benefits, the 
Board finds that VA's duty to notify is not for application.  
Irrespective of this determination, the Board notes that the 
Veteran was provided adequate notice of the by letters dated 
in September 2003, December 2007, and May 2008.  The claim 
was readjudicated in a September 2009 supplemental statement 
of the case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several VA examinations in connection with his claim.  The 
Board acknowledges the argument made by the Veteran' 
representative that the April 2009 VA examination is 
inadequate because the VA examiner did not review the claims 
folder.  See November 2009 informal brief.  The Board 
disagrees and finds that a June 2009 addendum to the April 
2009 examination report reveals that the examiner did have an 
opportunity to review the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the April 2009 VA examiner 
specifically noted the Veteran's reported problem of needing 
to ask for repetition of words.  The VA examiner further 
addressed the functional effect of the Veteran's hearing loss 
disability, indicating that the Veteran's diminished hearing 
affected his occupation.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

The reduction of the 50 percent rating to 20 percent for 
bilateral hearing loss was proper and the appeal as to this 
issue is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


